Citation Nr: 0736941	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-34 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from October to December 
1943.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision that 
confirmed a prior denial of service connection for an 
acquired psychiatric disability.  The veteran timely 
appealed.

In October 2005, the veteran and his wife testified during a 
hearing before RO personnel.

In October 2006, a Deputy Vice-Chairman of the Board granted 
the veteran's congressional representative's motion to 
advance this appeal on the Board's docket pursuant to 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).

In November 2006, the Board remanded the matter for 
additional development.

The Board notes that, in December 1974 and in October 1991, 
the RO denied the veteran's prior claims for service 
connection for an acquired psychiatric disability.  Since 
those decisions there has been a new diagnosis.  A claim 
involving a new diagnosis is a new claim.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  Moreover, the prior 
denials were based on a finding that there was a pre-existing 
disability not aggravated in service.  Changes to the law 
regarding the presumption of soundness, create a new basis of 
entitlement, so that the Board may adjudicate the veteran's 
current claim for service connection for an acquired 
psychiatric disability as an original, rather than as a 
reopened, claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).




FINDING OF FACT

It is at least as likely as not that an acquired psychiatric 
disability had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disability are met.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  



II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§ 1110.  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection or aggravation may be presumed for certain 
chronic diseases, such as psychoses, which become manifest to 
a compensable degree within a prescribed period after 
discharge from service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2007).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002); see also VAOPGCPREC 3-2003 (July 16, 2003); 69 
Fed. Reg. 2518 (2004) (holding that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service). 

Other than defective color vision, the veteran's service 
medical records at the time of his induction examination in 
September 1943 report no defects.  Hence, the veteran is 
presumed to have been in sound condition at entry.  In 
November 1943, however, the veteran was diagnosed with 
psychoneurosis and hysteria with schizoid personality.  Based 
on the veteran's statements and his in-service clinical 
evaluations, a board of medical officers diagnosed 
psychoneurosis, hysteria with schizoid personality, and 
expressed the opinion that the veteran's disability had pre-
existed service.  

There are no medical records in the claims file, however, of 
any pre-existing psychiatric disability or of a diagnosis of 
psychoneurosis, hysteria with schizoid personality, prior to 
the veteran's active service.  The veteran has also testified 
that he had no psychiatric problems before service, and has 
submitted statements from several acquaintances attesting to 
his good health prior to military service.  

A March 2007 VA examination was accomplished, the report of 
which indicates that the examiner, who diagnosed 
undifferentiated somatoform disorder (formerly 
psychoneurosis, hysteria with schizoid personality traits), 
stated that he was unable to render an opinion, without 
resort to speculation, as to whether the veteran's chronic 
acquired psychiatric disorder clearly and convincingly 
preexisted the veteran's service.  

Under these circumstances, the Board finds the evidence of 
record insufficient to rebut the presumption of soundness in 
this case.  In other words, it does not clearly and 
unmistakably show that the veteran had a psychiatric disorder 
that preexisted service.  VAOPGCPREC 3-2003 (July 16, 2003); 
69 Fed. Reg. 2518 (2004).  [Thus, there is no need to discuss 
whether the evidence demonstrates that such a disorder was 
clearly and unmistakably not aggravated in service.] 

That determined, records first reflect manifestations and a 
diagnosis of psychoneurosis, hysteria with schizoid 
personality in November 1943, approximately two months after 
the veteran's service induction.  An examiner at the time 
described the veteran as a "severe psychoneurotic," and 
indicated that he would never "be fit of even ordinary 
work."  Another examiner noted the veteran's many somatic 
complaints, and opined that the veteran did not have true 
hallucinations.  In December 1943, the veteran received a 
medical discharge from military service.   

The Board notes that, in January 1975, the veteran's treating 
physician, C. Duane Burgess, M.D., indicated that he had been 
treating the veteran intermittently since May 1968.  The 
veteran's past history revealed trouble with nerves off and 
on for many years, and dated the onset of the veteran's 
difficulties to 1943 in service, when the veteran started 
getting sick at his stomach.  Dr. Burgess opined that the 
veteran currently had a recurrence of a rather chronic 
depression and anxiety, and that he required hospitalization.

In January 1981, Dr. Burgess reported treating the veteran at 
approximately two-to-three month intervals on a regular 
basis, and opined that the veteran continued to exhibit signs 
and symptoms of a chronic neurotic depression and anxiety.

In August 2004, another of the veteran's treating physicians, 
Edwin H. Cole, M.D., opined that presently, and as a 
continuation of many years' duration, the veteran had 
anxiety, panic attacks, depression, and additional 
(unrelated) disabilities.
      
In October 2005, the veteran testified that he had become so 
nervous while in service that he could not fill out necessary 
paperwork.  He was first sent to the dispensary, and then to 
the hospital.  The veteran also testified that his nerve 
problems continued after his service discharge and had 
gradually become worse.  The veteran's wife testified that 
she had married the veteran in 1948, and within two years she 
brought him to a doctor for treatment of his nerves, due to 
continued trembling and jerking.  The doctor is now deceased, 
and the records are not available.

The Board finds the testimony credible.  The veteran is 
competent to testify as to his symptoms both during service 
and after service.

During a March 2007 VA examination, the veteran reported 
developing abdominal pain and complaints of nervousness, 
palpitations, and insomnia while in service.  The veteran was 
hospitalized and diagnosed with psychoneurosis, hysteria with 
schizoid personality in service.  Current examination of the 
veteran revealed continuing complaints of nervousness, 
insomnia, fatigability, weakness, poor appetite with frequent 
upset stomach, and urinary symptoms.  The examiner diagnosed 
undifferentiated somatoform disorder (formerly 
psychoneurosis, hysteria with schizoid personality traits).  

The Board finds that the evidence in support of the veteran's 
claim includes the in-service somatic complaints and 
diagnosis of psychoneurosis, hysteria with schizoid 
personality; a continuity of symptomatology since service; a 
changed diagnosis associated with the former symptoms; and 
competent opinions by the veteran's treating physicians, 
essentially inferring the onset of the veteran's disability 
to service.  

There is also, arguably, some evidence against the veteran's 
claim, as the March 2007 examiner could not render a nexus 
opinion without resort to speculation.  While the March 2007 
examiner would not speculate either as to whether the 
veteran's disability existed prior to his military induction, 
or had been aggravated in service, the examiner did associate 
the current manifestations of an undifferentiated somatoform 
disorder with the formerly diagnosed psychoneurosis, hysteria 
with schizoid personality.  There is no contrary opinion of 
record.  Under these circumstances, the Board finds the 
evidence at least in relative equipoise on the question of 
nexus.

Moreover, if a chronic disease is shown in service, and at 
any time after service, the disease will be service-
connected.  38 C.F.R. § 3.303(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102. 

Accordingly, service connection is warranted for an acquired 
psychiatric disability.  In reaching this decision, the Board 
has extended the benefit of the doubt to the veteran.  
38 U.S.C.A. § 5107.




ORDER

Service connection for an acquired psychiatric disability is 
granted.




____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


